Citation Nr: 0424883	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  98-05 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1976 to 
March 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which found that new and 
material evidence had not been received and denied reopening 
of the claim for service connection for an acquired 
psychiatric disorder. 

The Board issued a decision in August 2002 that was 
subsequently vacated by a March 2004 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the August 2002 Board decision was vacated and remanded 
for more adequate discussion of the reasons and bases 
regarding the question of notice and finality of a September 
1984 RO rating decision, and to include in the reasons and 
bases a discussion of specifically identified medical 
evidence (an August 22, 1975 clinical summary).  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim to reopen 
service connection for an acquired psychiatric disorder has 
been obtained; further, in light of the reopening of the 
claim for service connection for an acquired psychiatric 
disorder and the grant of service connection for the 
diagnosed disorder of schizophrenia, there is no reasonable 
possibility that additional assistance would further aid in 
substantiating the claim to reopen or the claim for service 
connection. 

2.  In an October 16, 1984 decision, the RO denied service 
connection for an acquired psychiatric disorder 
(characterized as a "nervous condition"); the veteran was 
duly notified of the decision by letter dated October 16, 
1984; thereafter, the veteran did not enter a notice of 
disagreement within one year of notice of the October 16, 
1984 rating decision.

3.  The evidence received since the October 1984 rating 
decision that is new, by itself or in connection with 
evidence previously assembled, is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of a claim for service connection for an acquired 
psychiatric disorder.  

4.  The presence of a psychiatric disorder was not noted at 
service entrance, thereby raising a presumption of soundness 
with regard to the veteran's mental state.

5.  The relevant service and post-service medical evidence 
clearly and unmistakably shows that the veteran's paranoid 
type schizophrenia pre-existed his entry into service. 

6.  The veteran's pre-existing paranoid type schizophrenia 
underwent an increase in severity during service, thereby 
raising a presumption of aggravation of the pre-existing 
disability; subsequently dated medical evidence is 
conflicting on the question of aggravation, with one 
competent opinion supporting a finding of in-service 
aggravation; such evidence does not clearly and unmistakably 
rebut the presumption of aggravation.


CONCLUSIONS OF LAW

1.  The October 1984 rating decision that denied service 
connection for an acquired psychiatric disorder 
(characterized as a "nervous condition") became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.204, 
20.304, 20.1103 (2003).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003); 38 
C.F.R. § 3.156(a) (2001).  

3.  The veteran's schizophrenia, which clearly and 
unmistakably pre-existed service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304(b), 3.306 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in more detail below, sufficient evidence is of 
record to reopen the claim for service connection for an 
acquired psychiatric disorder, and to grant the claim for 
service connection on the merits.  Therefore, no further 
development is needed on either the question of whether new 
and material evidence has been received to reopen a claim, or 
for service connection for an acquired psychiatric disorder.  

II.	New and Material Evidence to Reopen Service 
Connection 
for an Acquired Psychiatric Disorder

In a September 1984 rating decision, the RO denied service 
connection for a "mental illness" of paranoid type 
schizophrenia.  The record does not include evidence of 
notice to the veteran of this decision.  For this reason, the 
Board cannot conclude that the September 1984 rating decision 
became a final decision.  

The status of the September 1984 rating decision is not 
determinative of the veteran's claim to reopen, however, 
because an October 1984 rating decision did become a final 
decision.  The record reflects that, in an October 16, 1984 
rating decision, the RO denied service connection for an 
acquired psychiatric disorder (characterized as a "nervous 
condition").  The veteran was duly notified of the decision 
by letter dated October 16, 1984.  Thereafter, the veteran 
did not enter a notice of disagreement within one year of 
notice of the October 16, 1984 rating decision.  For this 
reason, and notwithstanding the fact that the September 1984 
rating decision did not become final, the October 16, 1984 
rating decision that denied service connection for an 
acquired psychiatric disorder became final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 20.204, 20.304, 20.110.  

In December 1996, the veteran effectively entered a request 
to reopen service connection for an acquired psychiatric 
disorder.  Through his attorney, the veteran contends that 
there is evidence of record that shows that a pre-existing 
psychiatric disorder was aggravated by service.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The April 1997 RO 
rating decision on appeal denied reopening of the claim for 
service connection for an acquired psychiatric disorder.  The 
Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

During the pendency of this claim, the provisions of 38 
C.F.R. § 3.156 (definition of "new and material" evidence) 
were changed, but only for claims filed on or after August 
29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 
C.F.R. 
§ 3.156 (2002)).  Because the veteran's application to reopen 
his claim was filed earlier (in December 1996), the version 
of § 3.156 in effect before August 29, 2001 applies.  As 
applied to the present claim, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the final October 
16, 1984 RO rating decision.

After a review of all the evidence of record, the Board finds 
that the evidence received since the October 1984 rating 
decision that is new, by itself or in connection with 
evidence previously assembled, is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of a claim for service connection for an acquired 
psychiatric disorder.  The evidence received since the 
October 1984 rating decision specifically includes a new 
private medical opinion dated in August 2004 that the 
veteran's pre-existing psychiatric disorder was aggravated by 
service.  Coupled with in-service evidence of hospital 
admission due to an apparent delusional system, and an August 
22, 1975 clinical summary showing that the veteran would have 
difficulty if subjected to the stresses of a community, the 
Board finds that the evidence received since the October 1984 
rating decision that is new, by itself or in connection with 
evidence previously assembled, is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of a claim for service connection for an acquired 
psychiatric disorder.  For these reasons, the Board finds 
that new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105; 
38 C.F.R. §§ 3.102, 3.159; 38 C.F.R. § 3.156(a) (2001).  The 
reopened service connection claim is addressed below on the 
merits. 

III. Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection was manifest to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2003). 

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

In this case, the veteran had active duty service from 
October 1976 to March 1977.  Service medical records reflect 
that at the service entrance examination no psychiatric 
disorder was noted.  A veteran is presumed to be in sound 
condition upon entry into service, except for any defects 
noted at the time of examination for entry into service.  38 
U.S.C.A. § 1111.  The presumption of soundness can be 
rebutted only by clear and unmistakable evidence that such a 
disability existed prior to service.  38 C.F.R. § 3.304(b).  
Service medical records show that the veteran's induction 
examination report did not "note" the presence of a 
psychiatric disorder on entry into service.  Thus, the 
presumption of sound condition arose with regard to the 
presence of a pre-existing psychiatric disorder.  

The presumption of sound condition was rebutted, however, by 
clear and unmistakable evidence that the psychiatric disorder 
pre-existed service.  38 C.F.R. 
§ 3.304(b).  Service medical record entries reflect that at 
the service entrance examination the veteran failed to report 
pre-service psychiatric symptomatology and pre-service 
psychiatric treatment and hospitalizations.  The veteran 
manifested psychiatric symptomatology in service that 
required hospitalization two and 1/2 months after service 
entrance.  Past histories obtained from the veteran and his 
parents during service reflect that, several years prior to 
service in the early 1970s, the veteran had been committed to 
mental hospitals on at least two occasions, the veteran had 
written annoying letters to politicians prior to service, and 
had been arrested for possession of a firearm prior to 
service.  A March 1977 Medical Board in service noted that 
the veteran's psychiatric disorder (diagnosed as chronic 
paranoid type schizophrenia) manifested ambivalence, autistic 
thought, lack of reality testing, constricted affect, 
persecutory delusions, failure to learn from past maladaptive 
behaviors, denial of illness, crippled judgment, and sending 
grossly inappropriate letters.  The March 1977 Medical Board 
concluded that the veteran's diagnosed chronic paranoid type 
schizophrenia existed prior to service.  Even a favorable 
private medical opinion dated in August 2004 reflects the 
private psychologist's opinion that prior to service the 
veteran had a psychiatric disorder, which the private 
psychologist explains was probably "in remission" upon 
service entrance.  

Such a pre-existing disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Where there is an increase in severity of 
pre-existing disability during service, VA must show by clear 
and unmistakable evidence that the pre-existing disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003.  

Although the veteran's psychiatric disorder, diagnosed in 
service as chronic paranoid type schizophrenia, clearly and 
unmistakably pre-existed service, the competent medical 
evidence does not clearly and unmistakably show that the 
veteran's pre-existing psychiatric disorder did not increase 
in severity during service.  There is conflicting evidence on 
the question of whether the veteran's pre-existing 
psychiatric disorder increased in severity during service.  
The evidence that weighs against a finding of increase in 
service includes service medical record medical opinion 
evidence, based on in-service symptoms, observation, and 
histories, to the effect that the veteran's pre-existing 
psychiatric disorder was not aggravated by service (March 
1977 Medical Board Report). 

The evidence weighing in favor of a finding of increased 
severity during service includes an August 22, 1975 clinical 
summary showing that the veteran would have difficulty if 
subjected to the stresses of a community; in-service evidence 
of hospital admission (January 1977) due to an apparent 
delusional system; service medical record evidence of a 
diagnosis of chronic paranoid type schizophrenia (March 
1977); and a new private psychological opinion dated in 
August 2004 that the veteran's pre-existing psychiatric 
disorder was aggravated by service.

When the in-service finding of delusional thought and in-
service diagnosis of chronic paranoid type schizophrenia is 
viewed in the context of the other evidence of record, the 
evidence does not clearly and unmistakably show that the 
veteran's pre-existing psychiatric disorder (schizophrenia) 
did not increase in severity during service.  

In summary, the Board finds that the presence of a 
psychiatric disorder was not noted at service entrance, 
thereby raising a presumption of soundness with regard to the 
veteran's mental state, but the relevant service and post-
service medical evidence clearly and unmistakably shows that 
the veteran's paranoid type schizophrenia pre-existed his 
entry into service.  The veteran's pre-existing paranoid type 
schizophrenia underwent an increase in severity during 
service, thereby raising a presumption of aggravation of the 
pre-existing disability, and subsequently dated medical 
evidence is conflicting on the question of aggravation, with 
one competent opinion clearly supporting a finding of in-
service aggravation.  Such evidence does not clearly and 
unmistakably rebut the presumption of aggravation.  
Accordingly, service connection for chronic paranoid type 
schizophrenia is warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.306.  


ORDER

New and material evidence has been received, and the 
veteran's claim for service connection for an acquired 
psychiatric disorder is reopened. 

Service connection for chronic paranoid type schizophrenia is 
granted. 


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



